Citation Nr: 0109815	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-11 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
total right knee replacement as secondary to service-
connected left knee meniscectomy with retained posterior horn 
and degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This current appeal to the Board of Veterans' Appeals (Board) 
arose from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a total right knee replacement as secondary to 
service-connected left knee meniscectomy with retained 
posterior horn and DJD, denied entitlement to service 
connection for severe cervical spondylosis, status post 
Cloward fusion, C4-C7 with degenerative changes throughout as 
secondary to service-connected disability of the left knee, 
and denied entitlement to service connection for left ulnar 
neuropathy.

The veteran filed a notice of disagreement with all three 
determinations reached by the RO in the March 2000 rating 
decision.  The RO issued a statement of the case on all three 
issues.  However, in a May 2000 statement in support of claim 
accepted by the RO in lieu of a substantive appeal (VA Form 
9), the veteran withdrew his appeal of the denials of service 
connection for severe cervical spondylosis and left ulnar 
neuropathy, and specified that he was completing his appeal 
as to the determination that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for a right knee disability as secondary 
to service-connected disability of the left knee.  

A substantive appeal as to this claim was subsequently 
submitted by the veteran, along with a medical statement from 
his private physician which has not been initially reviewed 
by the RO along with issuance of a statement of the case.  
38 C.F.R. §§ 19.31, 20.1304 (2000).  However, in view of the 
grant of the benefit sought on appeal, there is no prejudice 
to the veteran in the Board's proceeding to a decision of the 
veteran's claim.

In a June 2000 statement the veteran's representative raised 
the issue of entitlement to service connection for a 
psychiatric disorder as secondary to the service-connected 
left knee disorder.  This issue has not been properly 
developed or certified for appellate consideration.  This 
matter is referred to the RO for such further action as is 
deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The appellant's claim for service connection for a right 
knee disorder as secondary to the service-connected left knee 
disability was denied by the Board in April 1994.  

3.  In 1994, pertinent law held that a veteran was not 
entitled to service connection for any increment of severity 
of the nonservice-connected right knee attributable to the 
service-connected left knee condition.  See Leopoldo v. 
Brown, 4 Vet. App. 216 (1993).  

4.  The Court's decision in Allen v. Brown, 7 Vet. App. 439, 
448 (1995) represents a change in way the Board views 
aggravation of nonservice-connected disorder by a service-
connected disability.  Allen holds that "[w]hen aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition, [compensation is 
warranted] for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  

5.  Where an intervening change in the law or regulation 
creates a new basis of entitlement to a benefit, de novo 
adjudication of the claim is warranted.  Spencer v. Brown, 4 
Vet. App. 283 (1993).

6.  The probative medical evidence of record includes a 
competent medical opinion noting that right knee disability 
requiring a total knee replacement is chronically made worse 
by the service-connected disability of the left knee.  


CONCLUSIONS OF LAW

1.  The April 1994 decision wherein the Board denied 
entitlement to service connection for a right knee disability 
is final.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2000).  

2.  Status post total right knee replacement is proximately 
due to or the result of service-connected left knee 
meniscectomy, retained posterior horn, DJD.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Unites States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  


The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
of 2000, Pub. L. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 
(2000) (to be codified as amended at 38 U.S.C.§§ 5102 and 
5013).  The RO explained in the March 2000 rating decision 
that the claim would not be reopened in that the evidence 
submitted since the April 1994 decision continued to be 
negative for evidence that a right knee disorder was related 
to the service-connected left knee disorder.  

That is the key issue in this case, and the rating decision, 
as well as the statement of the case (SOC), informed the 
appellant what constituted new and material evidence.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the rating decision and the 
SOC informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5013A).  In this case, the 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of this claim.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in letters what records the RO was 
requesting and he was asked to assist in obtaining the 
evidence.  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  Moreover, in 
this case, the Board's determination is favorable to the 
veteran; accordingly, no prejudice by the Board's decision is 
afforded to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Factual Background

Service connection for a right knee disorder, now classified 
as status post right knee arthroplasty, was denied by the 
Board in an April 1994 decision on a direct and secondary 
basis.  (The Board notes that current contentions have been 
strictly viewed as being limited to entitlement based on a 
secondary basis.)  

Then pertinent evidence which was of record prior to the 
April 1994 decision wherein the Board denied entitlement to 
service connection for a right knee disability is reported in 
pertinent part below.

The earliest postservice clinical evidence of a right knee 
disability was not until hospitalization in December 1972, 
when a right lateral meniscectomy was performed.  This was 
more than a year and a half after service.  During the 
hospitalization, the veteran initially claimed that his 
symptoms began when he had fallen 10 feet two years earlier, 
and had injured his knees.  This would place the alleged 
injury to the knees as occurring in service around December 
1970.  However, the service medical records, the initial 
application for disability benefits, and subsequent medical 
report are negative for trauma to the right knee, only the 
left.  

Moreover the service medical records in January 1971, 
immediately after the alleged injury to both knees, do not 
refer to a right knee disability or injury.  It is noted that 
inservice injury to the left knee was reported as due to a 
football injury and not a fall.  At hearings in March 1991 
and August 1992, the veteran provided testimony alleging knee 
trauma during service from a fall.  At the 1992 hearing, he 
denied ever injuring his right knee prior to service.  

A private physician, JAE, MD, in a September 1992 statement, 
opined that the veteran's right knee problems were "due to 
the fact that he favors his left knee."  

In a December 1992 VA advisory opinion to the Board, it 
appears that the degenerative changes in the right knee were 
attributed to trauma.  It was added that trauma from surgical 
procedures to the knee joint produces progressive 
degenerative changes of the articular surfaces of that joint.  
The probability that the appellant's arthritis of the right 
knee was likely due to trauma from a meniscectomy performed 
subsequent to service was also suggested by a medical text 
excerpt which was provided with the opinion.  The medical 
adviser added that the fact the appellant's arthritis of the 
right knee joint was initially clinically reported years 
after service, and after a right lateral meniscectomy was 
performed in December 1972, in the absence of credible 
evidence of trauma to the right knee in service, would make 
it very unlikely to be of traumatic origin related to 
service.  

In April 1994, the Board denied determined that a chronic 
right knee disability, including arthritis, was not shown to 
have been manifested in service and was initially medically 
shown more than a year after service.  Additionally, it was 
determined that it was not secondary to the service-connected 
left knee disability.  In the decision, the Board noted that 
the only substantiated trauma to the right knee was either 
prior to service due to a football injury or due to trauma 
years after service from surgical procedures, a 1973 
industrial-related accident, or a motor vehicle accident that 
occurred even later.  

The Board notes that while consideration had been given to 
the private physician's September 1992 statement in support 
of the veteran's claim, it was noted that the physician's 
conclusory statement, did not explain whether the 
"problems" were subjective symptoms versus pathology.  
Moreover, the Board pointed out that the physician did not 
point out that he had ever conducted a longitudinal review of 
the entire clinical record or otherwise explained the bases 
for his conclusory statement.  In contrast, the medical 
adviser reviewed the entire clinical record in reaching the 
conclusion that the right knee pathology was not secondary to 
the left knee disorder.  




Finally, the Board pointed out the proposition that favoring 
the left knee may have produced biomechanical stresses on the 
right knee, causing it to be more symptomatic, was not the 
same as causing pathologic changes in the knee.  

Added to the record since the April 1994 decision, was 
another statement by the private physician mentioned above.  
In a May 2000 statement, he stated that the veteran had 

Undergone bilateral total knee 
replacements with the right one being 
done in 1991 along with the left knee.  
The left knee is service connected.  The 
right knee became involved with arthritis 
likely as a result of the amount of 
activity required in order to carry his 
left knee.  He has had multiple 
operations on the left knee that required 
continuous crutch ambulation.  As well, 
he suffered falls while ambulating with 
the crutches.  

In view of this then, it would be my 
opinion that the left knee is service 
connected and the right knee is connected 
because of the amount of trauma and load 
it required to bear during his multiple 
operative procedures.  


Criteria

When a claim is denied by the Board, the Board's decision is 
final and the claim, generally, may not thereafter be 
reopened and granted and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the 
Board must then reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both new 
and old."  Id.; see also Evans v. Brown, 9 Vet. App. 273 
(1996).  

In Elkins v. West, 12 Vet App 209 (1999) (en banc) the Court 
held that the decision of the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), required the 
replacement of the two-step Manio test with a three-step 
test.  It is noted, however, that the last two steps in 
Elkins discuss "well-grounded" claims pursuant to 
38 U.S.C.A. § 5107(a).  Recently enacted legislation reflects 
that the well groundedness requirement no longer exists.  
VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Applicable still, however, is the first step in Elkins which 
requires that VA must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) so as to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  

The provisions of 38 C.F.R. § 3.156(a) define new and 
material evidence as:  

[E]vidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) which held that a claimant was 
not entitled to service connection for any increment of 
severity of a nonservice-connected disability attributable to 
a service-connected disability.  

Also, see Tobin v. Derwinski, 2 Vet. App. 34 (1991).  In 
Allen, the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) indicated that the term "disability" as used in 38 
U.S.C.A. § 1110 "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  


The Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.


Analysis

As the Board's decision in April 1994 was final, the Board 
will now consider whether new and material evidence has been 
submitted since that determination in accord with the holding 
in Hodge.  The RO does not appear to have considered the 
veteran's claim under the Hodge standard.  However, the 
Board's consideration of this standard in the first instance 
does not prejudice the veteran, since the Board has 
ultimately reached a decision that is favorable to the 
veteran.  See Bernard, supra.

When the claim of entitlement on a secondary basis was denied 
by the Board in April 1994, it was noted that clinical 
finding did not include credible evidence which would 
establish a causal or etiological relationship between the 
service-connected left knee disability and the right knee 
disorder, particularly since there was no evidence of gait 
impairment prior to any right knee pathology, to include upon 
VA examination in 1971.  It was also noted that the medical 
advisory opinion and the medical text cited did not suggest 
that the onset of the right knee pathology was secondary to 
the service-connected left knee disability, but rather the 
opposite.  

While the private physician's statement (which supported the 
veteran's contentions) was considered, the Board noted that 
this conclusory statement did not explain whether the 
veteran's "problems" were subjective symptoms versus 
pathology.  Moreover, the Board indicated that the examiner 
had not conducted a longitudinal review of the record prior 
to reaching his conclusion.  

The evidence submitted since the 1994 final disallowance 
includes additional treatment records and another competent 
medical opinion,  The Board notes that the intervening change 
in the law renders the current claim separate and distinct 
from the previous claim filed by the veteran.  

As to the additional medical documentation, such in and of 
itself is not new or material in that it simply continues to 
show treatment for a right knee disability.  These records do 
not reflect a direct causal relationship between the 
nonservice-connected right knee disorder and the left knee 
disability.  

Moreover, in the Board's opinion, the September 1992 medical 
opinion and the May 2000 opinion are cumulative in that they 
essentially provide the same information.  It was known at 
the time of the 1994 decision that it was the physician's 
opinion that the veteran's "favoring" of the left knee 
caused his right knee problems.  The Board discounted this 
opinion for various reasons, to include that no trauma was 
shown to the right knee during service, and because of the 
adviser's opinion to the contrary.  

That being said, however, the Board once again points to the 
Allen case which holds that when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  When the Board denied the 
veteran's claim in April 1994, the Allen case had not been 
decided.  Instead, the pertinent law was guided by the 
decision of Leopoldo v. Brown, 4 Vet. App. 216 (1993) which 
held that a claimant was not entitled to service connection 
for any increment of severity of a nonservice-connected 
disability attributable to a service-connected disability.  
Allen results in a change in the Leopoldo holding.  

In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), the 
Court determined that testimonial evidence submitted after an 
adverse final Board decision denying service connection for 
multiple sclerosis was merely cumulative and could not be 
considered 'new and material' to reopen the claim.  The 
Court, however, explained that: [w]hen a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct form a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer, at 4 Vet. App. 290.  

As the December 1992 medical advisory opinion and current May 
2000 medical opinion clearly reflect that the veteran's 
service-connected left knee disability aggravates his 
nonservice-connected right knee disorder, resulting in an 
increase in symptoms, it is the Board's conclusion that there 
is no other alternative but to grant service connection for 
the veteran's right knee disorder as secondary to the 
service-connected left knee disability, based on aggravation.  
38 C.F.R. § 3.310(a); Allen, supra.  


ORDER

Entitlement to service connection for status post total right 
knee replacement as secondary to service-connected left knee 
meniscectomy is granted.


		
                                                 RONALD R. 
BOSCH
	Member, Board of Veterans' Appeals



 



